,¢s

 

,¢»

 

 

 

   
   

Ao 245B (cAsD sea 1/19) magnith in a Criminal ease FHJW
UNITED STATES DISTRICT CoURT " "" l li
l 9 m t g .
soUTHERN DIsTRICT oF CALIFORNI;§ z l FB 0 ] *9 g §
UNHED s'rA'rEs or AMERICA JUDGMENT IN A CRIMINAL CASE `*`? is ORN,A ii
V_ (For OH`enses Committec§ thbn Ai"tér November 1 1937) PU lY“§
BY “ ""#M;m

RICKY ORLANDO COTTON, lll (l) mm
CaseNumber: l7CRl9()8-BEN

 

FRANK TORRES MORELL
Defendant’s Attomey

USM Number 63 220298

E _

THE DEFENDANT:

IZ pleaded guilty to count(s) 1 AND 2 OF THE INDICTMENT.

 

\:| Was found guilty on count(s)

 

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count

'I`itle & Section Nature of Offense Number(s}
18 USC 922(§)(1) and FELoN lN PossEssloN oF A FIREARM 1_2
924(a)(2)

The defendant is sentenced as provided in pages 2 through 11 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:I The defendant has been found not guilty on count(s)
l:l Count(s) is dismissed on the motion of the United States.

 

Assessment : $200.00 ($ lO0.00 per count) forthwith or through the lnmate Financial Responsibility Program (IFRP) at the rate
|X] of not less than $25.00 per quarter during the period of incarceration

I:l JVTA Assessment*: $
*Justice for Victims of Traflicking Act of 2015, Pub. L. No. 114-22.

E No line Forfeiture pursuant to order filed 1/24/2019 , included herein

IT IS ORDERED that the defendant must notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

1/31/2019 \

Date of position S ntence

ON. Roger
UNITED TATE E:ISTRICT JU

   

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RICKY ORLANDO COTTON, 111 (1) Judgment - Page 2 of 11
CASE NUMBER: l7CRl9OS"BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
SIXTY (60) MONTHS AS TO EACH COUNT, CONCURRENTLY.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

DEFENDANT BE ALLOWED TO PARTICIPATE IN THE SOO-HOUR DRUG TREATMENT
PROGRAM.

E[j

DEFENDANT BE INCARCERATED \}VITHIN THE WESTERN REGION OF THE UNITED STATES.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
|:| at _ A.M. on

 

 

l:| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

|:| as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on 110
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l7CRl 908-BEN

 

AO 245B (CASD Rev. 1/19) .ludgment in a Criminal Case

 

DEFENDANT: RICKY ORLANDO COTTON, lII (l) Judgment - Page 3 of 11
CASE NUMBER: 17CR1 908-BEN

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS AS TO EACH COUNT, CONCURRENTLY.

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime
The defendant must not unlawfully possess a controlled substance
The defendant must not illegally possess a controlled substance The defendant must refrain from any unlawful use of a
controlled substance The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

|:|The above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse (check if applicable)

EThe defendant must make restitution in accordance with 18 U. S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution (check if applicable)
l:lThe defendant must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
|:|The defendant must comply With the requirements of the Sex Offender Registration and Notiiication Act (34 U. S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or were convicted of a qualifying offense (check if
applicable)
|:lThe defendant must participate in an approved program for domestic violence (checl< if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page

17CR1908-BEN

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RICKY ORLANDO COTTON, III (l) .ludgment - Page 4 of 11
CASE NUMBER: l7CRl 908-BEN

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition

l. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release nom imprisonment, unless the probation ocher instructs the defendant to report to a different probation
office or within a different time frame

2. After initially reporting to the probation office the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed '

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission nom the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5 . The defendant must live at a place approved by the probation officer, lf the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change lf notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 7‘2 hours of becoming aware of a change or
expected change

6. The defendant must allow the probation oiiicer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work fulltime (at least 30 hours per week) ata lawful type of employment, unless the probation officer
excuses the defendant ii'orn doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant nom doing so. if the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change If notifying the probation officer at least lO days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.
9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours
lO.The defendant must not own, possess, or have access to a Erearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specihc purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

ll.The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

lB.The defendant must follow the instructions of the probation officer related to the conditions of supervision

17CR1908-BEN

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RICKY ORLANDO COTTON, III (l) ludgment - Page 5 of 11
CASE NUMBER: 17CR19OS-BEN

SPECIAL CONDITIONS OF SUPERVISION

l. Submit your person, property, residence office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be
grounds for revo cation; the defendant shall warn any other residents that the premises may be subject to
searches pursuant to this condition

2.. Shall not associate with any person Who you know, or who a probation officer or other law enforcement
officer informs you is a West Coast Crips gang member or associate or any other known gang member
or associate unless given permission by the probation officer.

3. Shall not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent
gang affiliation, association with or membership in the West Coast Crips gang or any other gang, unless
given permission by the probation officer.

4. Shall not knowingly loiter or be present in locations known to be areas where gang members congregate
unless given permission by the probation officer.

5. Shall not display any known gang signs or gestures.

6. Participate in a Cognitive Behavioral Therapy program at the direction of the probation officer.

l'i’CRlQOS-BEN

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT : RICKY ORLANDO COTTON, III (1)
CASE NUMBER: 17CR1908-BEN

FINE

The defendant shall pay a fine in the amount of $300.00

This sum shall be paid |:| lmrnediately.

Judgment - Page 6 of 11

unto the United States of America.

Forthwith or through the Inmate Financial Responsibility Program (IFRP) at the rate of not less than $25.00 per quarter during the

period of incarceration

The Court has determined that the defendant does not

>!4 The interest requirement is Waived

have the ability to pay interest It is ordered that:

17CR1908»BEN

 

 

Fll.ED

JAN 2 4 2019

 

 

 

 

CLEF|K US DlSTFllCT COURT
SOUTHERN DlSTFllCT OF CAL|!JF€F|:|UI`§[|_A

hit

 

 

 

 

 

10
ii
i2
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27
28

\ooo-lo\m.i=.w[~..)»_i

UNITED srA'rss nisrincr count
soU'rnERN oisrincr or cALIFoRNiA
UNITED srArss oF AMERICA, case Ne. i7cRi903~BEN

Plaintiff, PRELIMINARY oRDER or
V_ cRIMINAL FoRFEITURE
RicKY oRLANDo CorroN iii,

Defendant

 

 

 

WHEREAS, in the hidictment in the above-captioned case, the United States
sought forfeiture of all right, title and interest in specific properties of Defendant
RICKY ORLANDO COTTON III (“Defendant”), pursuant to Title 18, United States
Code, Section 924(d)(l), and Title 28, United States Code, Section 2461(0), as
properties involved in the violation of Title 18, United States Code, Sections
922(g)(l) and 924(a)(2), as charged in the Indictment; and

WHEREAS, on or about October 31, 2018, Defendant pled guilty before
Magistrate Judge Robert A. McQuaid to Counts l and 2 of the lndictment, which
pleas included consents to the forfeiture allegation of the Indictment, including
forfeiture Ofthe_roiiowing: `

l. On_e §1)b Glock 30, .45 caliber handgun With an obliterated
seria numb er;

2. Onel )Berretta 96, .40 caliber handgun bearing Serial
Num er BER249023;
3. One (l) Glock 30, 30-round high capacity magazine;

 

 

 

 

One (l) B_erretta .40 caliber inagazine;

TWenty-nine 529) rounds of_.45 caliber ammunition;
Four 4)r0ur1 s of 9mm callber ammunition;

Six( rounds of .40 caliber ammunition; and

.".O\?‘:h

 

 

\ooo-_lo\r.n.¢>.r..om._.

NNI\)N[\)[\)N[\)NP-*P-*)-h-*r-r-MI-Ar_»»_-
OO\lC\U\-PUJNF~“O\DOO--IG\LJ\-bb->N\-sc;

 

 

_ _` Wl-ibl__;|_:sAS, on December Zl, 2018 this L`ourt accepted the gullty pleas ot
Defendant; and

WI-IEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
addendum, the United States has established the requisite nexus between the forfeited
properties and the offense; and

Wl-IEREAS, by virtue of said guilty pleas, the United States is now entitled to
possession cf the above-referenced properties, pursuant to 18 U.S.C. § 924(d)(l),
28 U.S.C. §2461(0) and Rule 32.2(b) of the Federal Rules of Crirninal Procedure;
and

WI~[EREAS, pursuant to Rule 32.2(b), the United States having requested the
authority to take custody of the above-referenced properties which Were found
forfeitable by the Court; and

WI-IEREAS, items 2 and 4 above, One (l) Berretta 96, .40 caliber handgun
bearing Serial Number BER249023, together With its One (l) Berretta .40 caliber
magazine, Were stolen and Will be returned to the lawii.il owner; and

WHEREAS, item 6, Four (4) rounds of 9mm caliber ammunition, are in the
custody of the San Dicgo Police Departrnent; and

WHEREAS, item 7, Six (6) rounds of .40 caliber ammunition, Were
administratively forfeited by U.S. Alcohol, Tobacco, Firearms and _Explosives on
November 7, 2017; and

WHEREAS, the United States, having submitted the Order herein to the
Defendant through his attorney of record, to revieW, and no objections having been
received;
//

//
- 2 - I7CR1908

 

 

 

 

Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
l. Based upon the guilty pleas of the Defendant, the United States is hereby
authorized to take custody and control of the following assets, and all right, title and

 

 

\OOO-lO\kh-P-L)JN»-*

NNNNNNNNN|-l\-‘+-*i-i-\i-¢»-i-\l_aid
00 ‘--`l O'\ U`|'-ILLU l\) *-‘ C> \O 00 \} Q\ U'I -¢>~ LJJ N I-‘ O

 

i_nterest___ot Defendant l<l{;l§¥ UKLANUU L,‘Ul 1'UN 111 in the following properties
are hereby forfeited to the United States for disposition in accordance with the law,
subject to the provisions of 21 U.S.C. § 853(n):

(h'iea§l)b Glock 30, .45 caliber handgun With an obliterated

seri numb er;

Onel )Berretta 96, .40 caliber handgun bearing Serial

Num 1er BER249023;

Onel Glock 30, 30-r0und high capacity magazine;

Onel Berretta .40 caliber ma azine;

Twenty -nine 2129) rounds of. 4 caliber ammunition;
ur4) rounil s of 9mm caliber ammunition; and

Six( rounds of .40 caliber ammunition

S@PPP N w

2. Item 7 above, Six (6) rounds of .40 caliber ammunition, were
administratively forfeited by Alcchol, Tobacco, Firearins and EXplosives on
November 7, 2017. Iterns 2 and 4, One (l) Berretta 96, .40 caliber handgun bearing
Serial Number BER249023, together with its-Berretta .40 caliber magazine, were
stolen and shall be returned to the lawful owner. Itern 6, Four (4) rounds of 9mm
caliber ammunition, shall be disposed of by the San Diego Police Departrnent,
according to law, when no longer needed as evidencel

3. The following forfeited assets are to be held by U.S. Alcohol, Tobacco,

Firearms and Explosives in its secure custody and control:

l. One {l) Gloclc 30, .45 caliber handgun with an obliterated
seria number;

3. One (l) Glocl< 30, 30-round hi h ca acity magazine; and

5. Twenty-nine (29) rounds of. 4 cali er ammunition

4. Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
to begin proceedings as to these assets consistent With any statutory requirements
pertaining to ancillary hearings and rights of third parties. The Court shall conduct
ancillary proceedings as the Court deems appropriate only upon the receipt of timely

third party petitions filed with the Court and served upon the United States. The
- 3 - l7CRl 908

 

 

 

 

Court may determine any petition without the need for further hearings upon the
receipt of the Government’s response to any petition The Court may enter an

amended order without further notice to the parties

 

 

 

 

\OOQ\IG\m.me»-a

wrotor\)r~)roi\>c\) 4
oo-.:c\u».ismi\)»-BG§:E;I;B:E

 

 

_ J. my Uenerai s anthonth oi
Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
Supplemental Rules for Adiniralty or Maritirne Claims and Asset Forfeiture Actions,
the United States forthwith shall publish for thirty (30) consecutive days on the
Government’s forfeiture website, Www.forfeiture.gov, notice of this Order, notice of
the United States’ intent to dispose of the properties in such manner as the Attorney
General may direct, and notice that any person, other than the Defendant, having or
claiming a legal interest in the above-listed forfeited properties must file a petition
with the Court Within thirty (30) days of the final publication of notice or of receipt of

actual notice, whichever is earlier.

6. This notice shall state that the petition shall be for a hearing to
adjudicate the validity of the petitioners alleged interest in the property, shall be
signed by the petitioner under penalty of perjury, and shall set forth the nature and
extent of the petitioner‘s right, title or interest in the forfeited property and any
additional facts supporting the petitioner‘s claim and the relief sought.

7. The United States shall also, to the extent practicable, provide direct
written notice to any person known to have alleged an interest in the properties that
are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
published notice as to those persons so notified.

8 . Upon adjudication of all third-party interests, this Court will enter an
Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the aforemen-
tioned assets, in which all interests will be addressed
//

//

// _
- 4 - 17CR1908

 

 

 

9. Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final

as to the Defendant at the time of sentencing and is part of the sentence and included

in the judgment / / j
/

 

 

\DOO*\`|O\th-IAU-`l!\.)i-\

I\)I\JNNNNNN[\Jb-‘I-l-)-¢i-l)di-ll-li-ai-\
OO\]O\Lh-I>-Wl\)*-*O\OOO~JO\U\-P~W[\J|_‘O

 

 

 
      

A"“t"€“//é ar _

1 _ l
,[="'nitez
' l istrict Judge

 

~ 5 ~ 17CR1908

 

 

 

 

 

